Deen, Presiding Judge.
The decision of the Court of Appeals in this case having been reversed by the Supreme Court at 251 Ga. 365 (306 SE2d 240) (1983), our decision in Southeastern Aluminum Recycling v. Rayburn, 165 Ga. App. XXXIII (1983) is hereby vacated, and the judgment of the Supreme Court is made the judgment of this court.

Judgment of the trial court reversed.


Banke and Carley, JJ, 
*520
concur.

Decided October 19, 1983.
John M. Williams, Benjamin H. Terry, for appellants.
George W. Woodall, for appellee.